DETAILED ACTION
This application is in condition for allowance except for the following formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 07/08/2022 is acknowledged. However, upon further consideration, the Election requirement of 05/13/2022 is hereby withdrawn. 

Drawings
The drawings are objected to because: 
Figs. 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Fig. 5 shows “ball bearing (1)” which should be “ball bearing (105)” by page 10, line 14. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 19, recites “call”, which is a typographical error.  
Page 11, line 12 and 14, respectively recite “react the axial forces”, which should be –react to the axial forces--. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, in line 13, recites “the assembly” which should either be –the gearbox assembly—or  –the main bearing assembly--.
Claim 1, in line 21, recites “the second direction” which should be –a second direction--. 
Claim 1, in line 18, recites, “which reactions only the axial component”, which should be –which reactions to only the axial component--. 
Claim 1, in line 20, recites, “which reactions only the axial component”, which should be –which reactions to only the axial component--. 
Claims 2, 5, 6, 9, and 13 have multiple recitations of “the element” which should be “the rigid element”. 
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such limitations are: 
“first fulcrum means” of Claim 1, interpreted as pin 16; 
“second fulcrum means” of Claim 1, interpreted as pin 17. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of (JP 2007196853) discloses a gearbox assembly for an electric power assisted steering apparatus comprising: a gearbox housing which houses a wormshaft (11) carrying a worm gear and a gear wheel (12) having a set of gearwheel teeth, the worm shaft being supported relative to the housing by a main bearing assembly (15) at an end closest to the motor (10) and by a tail bearing assembly (23) at an end furthest from the motor, and the gear wheel being supported by an output shaft having at least one end that provides a take-off from the gearbox assembly, the main bearing assembly (15) comprising an inner ring defining an inner bearing race, an outer ring defining an outer bearing race, and a plurality of bearings that run between the two races (fig. 2), the inner bearing race being fixed to the wormshaft such that it cannot move axially relative to the wormshaft, the assembly (15) being arranged such that the wormshaft (11) is capable of pivoting about an axis (axis of 31) or axes proximate to the main bearing assembly so as to enable dual- sided tooth flank contact of the teeth of the worm with the gearwheel teeth to be achieved, further comprising a first fulcrum means (31) located on a first side of the main bearing assembly (15) and a second fulcrum means (31) located on a second, opposing, side of the main bearing assembly, the points of contact of the first and second fulcrums (31, 31) with the main bearing assembly (15) defining an axis around which the main bearing assembly may pivot. 

    PNG
    media_image1.png
    612
    1324
    media_image1.png
    Greyscale

The prior art does not disclose or suggest “a first fulcrum means located on a first side of the main bearing assembly which reacts [to] only the axial component of the wormshaft tooth load for a first direction of gearwheel torque and a second fulcrum means located on a second, opposing, side of the main bearing assembly, which reacts [to] only the axial component of the wormshaft tooth load for the second direction of gearwheel torque” (Claim 1, lines 17-21). Further, to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658